NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                        v.

                RUBEN TELSFOR ARCHULETA, Appellant.

                             No. 1 CA-CR 13-0192
                              FILED 03/04/2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-107503-001
                The Honorable Dawn M. Bergin, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz

Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato

Counsel for Appellant
                          STATE v. ARCHULETA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Kenton D. Jones joined.


N O R R I S, Judge:

¶1             Ruben Telsfor Archuleta timely appeals from his convictions
and sentences for possession or use of dangerous drugs, a class 4 felony,
Ariz. Rev. Stat. (“A.R.S.”) § 13-3407 (Supp. 2013), and possession of drug
paraphernalia, a class 6 felony, A.R.S. § 13-3415 (2010). After searching
the record on appeal and finding no arguable question of law that was not
frivolous, Archuleta’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State v.
Leon, 104 Ariz. 297, 451 P.2d 878 (1969), asking this court to search the
record for fundamental error. This court granted counsel’s motion to
allow Archuleta to file a supplemental brief in propria persona, but he did
not do so. After reviewing the entire record, we find no fundamental
error and therefore affirm Archuleta’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND 1

¶2             On February 4, 2012, Officer P. saw Archuleta walking along
a street with an open beer bottle. When Officer P. pulled alongside
Archuleta, Archuleta put the bottle in his pants pocket. Officer P. stopped
his patrol car and approached Archuleta on foot, and Archuleta pulled the
bottle out of his pocket and placed it on the street. At that point, Officer P.
saw a plastic bag containing a white substance he believed to be
methamphetamine protruding between Archuleta’s fingers. Officer P.
asked Archuleta “how much drugs did he have on him,” and Archuleta
responded that he only had “about a gram or less of meth.” Archuleta
tried to run away, but police eventually apprehended and arrested him.

¶3          A jury convicted Archuleta of possession or use of
dangerous drugs and possession of drug paraphernalia. At sentencing,

              1We   view the facts in the light most favorable to sustaining
the jury’s verdict and resolve all reasonable inferences against Archuleta.
State v. Guerra, 161 Ariz. 289, 293, 778 P.2d 1185, 1189 (1989).



                                      2
                          STATE v. ARCHULETA
                           Decision of the Court

Archuleta admitted to two prior felony convictions after the superior
court advised him of the rights he was waiving and the consequences of
his admission of the prior felony convictions. See Ariz. R. Crim. P. 17.6,
17.2.    The superior court sentenced Archuleta to seven years
imprisonment on the possession or use of dangerous drugs conviction and
three years imprisonment on the possession of drug paraphernalia
conviction and ordered the sentences to run concurrently. Archuleta
received 64 days presentence incarceration credit.

                               DISCUSSION

¶4           We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Archuleta received a
fair trial. Archuleta was voluntarily absent from trial and therefore
waived his presence under Arizona Rule of Criminal Procedure 9.1. He
was, however, represented by counsel at all stages of the proceedings.

¶5            The evidence presented at trial was substantial and supports
the verdicts. The jury was properly comprised of eight members and the
court properly instructed the jury on the elements of the charges,
Archuleta’s presumption of innocence, the State’s burden of proof, and the
necessity of a unanimous verdict. The superior court received and
considered a presentence report, Archuleta was given an opportunity to
speak at sentencing, and his sentences were within the range of acceptable
sentences for his offenses.
                             CONCLUSION

¶6           We decline to order briefing and affirm Archuleta’s
convictions and sentences.

¶7             After the filing of this decision, defense counsel’s obligations
pertaining to Archuleta’s representation in this appeal have ended.
Defense counsel need do no more than inform Archuleta of the outcome
of this appeal and his future options unless, upon review, counsel finds an
issue appropriate for submission to the Arizona Supreme Court by
petition for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154,
156-57 (1984).




                                      3
                        STATE v. ARCHULETA
                         Decision of the Court

¶8             Archuleta has 30 days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. On
the court’s own motion, we also grant Archuleta 30 days from the date of
this decision to file an in propria persona motion for reconsideration.




                                :gsh




                                   4